UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1567


HERBERT BRYANT,

                     Plaintiff - Appellee,

              v.

VILLAGE OF BALD HEAD ISLAND, NORTH CAROLINA; CALVIN R.
PECK, JR., in his official capacity as Village Manager of Bald Head Island;
CAROLINE MITCHELL,

                     Defendants - Appellants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Malcolm J. Howard, Senior District Judge. (7:14-cv-00223-H)


Submitted: June 26, 2018                                          Decided: July 10, 2018


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed in part, affirmed in part, reversed in part, and remanded by unpublished per
curiam opinion.


Norwood Pitt Blanchard, III, CROSSLEY MCINTOSH COLLIER HANLEY & EDES
PLLC, Wilmington, North Carolina, for Appellants. Carlos Enrique Mahoney, GLENN
MILLS FISHER & MAHONEY, PA, Durham, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       The Village of Bald Head Island, North Carolina, Calvin R. Peck, Jr., and Caroline

Mitchell appeal the district court’s order granting in part and denying in part their motion

for summary judgment. For the reasons stated in our opinion in Cannon v. Vill. of Bald

Head Island, 891 F.3d 489 (4th Cir. 2018), we reverse the district court’s denial of

qualified immunity to Peck and Mitchell on Herbert Bryant’s First Amendment claim,

affirm the district court’s denial of qualified immunity on Bryant’s due process claim, *

dismiss the remainder of this appeal, and remand for further proceedings. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                            DISMISSED IN PART, AFFIRMED IN PART,
                                               REVERSED IN PART, AND REMANDED




       *
         Although in Cannon we determined that Mitchell did not properly raise her
qualified immunity defense as to the officers’ due process claim before the district court,
she did adequately raise the defense below in this case. 891 F.3d at 501 n.2. However,
we conclude that her drafting of the Form F-5B and joint failure with Peck to offer
Bryant a pre-termination hearing precludes an award of qualified immunity to Mitchell
on Bryant’s due process claim. See id. at 501-06.


                                             2